Citation Nr: 0729932	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-34 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.  

3.  Entitlement to an increased (compensable) rating for low 
back strain prior to September 15, 2006. 

4.  Entitlement to an increased disability rating for low 
back strain, currently evaluated as 40 percent disabling.  

5.  Entitlement to an increased disability rating for gunshot 
wound residuals of the left knee with pain, scars and 
arthritis, currently evaluated as 20 percent disabling.  

6.  Entitlement to a disability rating higher than 30 percent 
for gunshot wound residuals of Muscle Group (MG) II, left 
chest, shoulder and arms with pain and scars prior to 
September 15, 2006.  

7.  Entitlement to an increased disability rating for gunshot 
wound residuals of MG II, left chest, left shoulder and left 
arm with pain and scars, currently evaluated as 40 percent 
disabling.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  He received numerous awards including the 
Purple Heart.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, determined that new and 
material evidence had not been received to reopen claims of 
entitlement to service connection for bilateral hearing loss 
and cervical spine disability, denied a compensable rating 
for low back strain, denied a rating in excess of 30 percent 
for gunshot wound residuals of MG II, left chest, left 
shoulder and left arm with pain and scars, and denied a 
rating in excess of 20 percent for gunshot wound residuals of 
the left knee with pain, scars and arthritis.  The veteran 
perfected an appeal of this decision. 

The veteran testified at a hearing before a Decision Review 
Officer at the RO in April 2004.  A transcript of that 
hearing is associated with the claims file.  

In June 2006, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for further 
development.  

In March 2007, the RO increased the disability ratings for 
low back strain and gunshot wound residuals of MG II, left 
chest, left shoulder and left arm with pain and scars to 40 
percent, effective September 15, 2006.  The veteran has not 
indicated that he is satisfied with the currently assigned 40 
percent disability ratings.  Therefore, these issues remain 
in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].

In July 2007, the veteran submitted additional evidence with 
a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2007).

In an Informal Hearing Presentation dated in July 2007, the 
veteran's representative raised the issue of entitlement to 
earlier effective dates for the 40 percent ratings assigned 
for the low back and residuals of gunshot wound, MG II.  
These issues are referred to the RO for appropriate action.  

In the July 2007 Informal Hearing Presentation, the 
representative requested that the Board consider entitlement 
to TDIU based on the September 2006 VA examiner's notation 
that pain in the left shoulder, left knee and low back 
"forced the veteran to retire from gainful employment in 
2003."  

According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2006).  Because the 
veteran, through his representative, contends that his 
unemployability is due solely to his left shoulder, left knee 
and low back, the increased rating issues on appeal, the 
Board concludes that it does have jurisdiction over the issue 
of the veteran's entitlement to TDIU.  Accordingly, that 
issue has been added, as listed above.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) [a separate, formal 
claim is not required in cases where an informal claim for 
TDIU has been reasonably raised]; see also VAOPGCPREC 12-2001 
(July 6, 2001) [further expansion on the concept of when an 
informal claim for TDIU has been submitted].

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
cervical spine disability is reopened.  The Board further 
finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits as to 
the underlying issue.  The Board also feels that additional 
development is necessary before adjudicating the TDIU claim.  
Hence, these issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the AMC in 
Washington, DC.  The remaining issues will be addressed in 
the current decision.  


FINDINGS OF FACT

1.  An unappealed January 1999 rating decision determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  The evidence added to the claims 
file since that decision does not raise a reasonable 
possibility of substantiating this claim.

2.  An unappealed February 1999 rating decision determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
cervical spine disability.  The evidence added to the claims 
file since that decision raises a reasonable possibility of 
substantiating this claim.

3.  Prior to September 15, 2006, the veteran's low back 
disability was manifested by moderate limitation of motion of 
the lumbar spine.

4.  Since September 15, 2006, the veteran's low back 
disability has been manifested by pain and moderate 
limitation of motion; there is no ankylosis of the spine.

5.  The veteran's gunshot wound residuals of the left knee 
are manifested by range of motion from 0 to 120 degrees.  .

6.  Prior to September 15, 2006, the veteran's gunshot wound 
residuals, MG II, left chest, left shoulder and left arm was 
not productive of more than moderately severe impairment.  
The evidence in this case does not show a marked interference 
with employment or frequent periods of hospitalization due to 
the veteran's service-connected disability, so as to render 
impractical the application of the regular schedular 
standards.

7.  Currently, the veteran is receiving the maximum schedular 
rating for the gunshot wound residuals, MG II, left chest, 
left shoulder and left arm.  The evidence in this case does 
not show a marked interference with employment or frequent 
periods of hospitalization due to the veteran's service-
connected disability, so as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The January 1999 rating decision is final; the additional 
evidence received since that decision is not new and material 
and the veteran's claim of entitlement to service connection 
for bilateral hearing loss is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2007).

2.  The February 1999 rating decision is final; new and 
material evidence has been submitted since that decision to 
reopen the claim of entitlement to service connection for 
cervical spine disability. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2007).

3.  The schedular criteria for a 20 percent rating for low 
back strain prior to September 15, 2006 have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (DCs) 5292, 5295 (2003) and DCs 5235-5243 
(2007).

4.  The schedular criteria for a rating in excess of 40 
percent for low back strain from September 15, 2006 have not 
been.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (DCs) 5292, 5295 (2003) and DCs 5235-
5243 (2007).

5.  The schedular criteria for a rating in excess of 20 
percent for left knee disability have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DCs 
5003, 5010, 5260, 5261 (2007).

6.  The criteria for a rating in excess of 30 percent, 
including on an extraschedular basis, for gunshot wound 
residuals, MG II, left chest, left shoulder and left arm 
prior to September 15, 2006 have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.56, 4.73, DC 5302 
(2007).

7.  The criteria for a rating in excess of 40 percent, 
including on an extraschedular basis, for gunshot wound 
residuals, MG II, left chest, left shoulder and left arm from 
September 15, 2006 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.56, 4.73, DC 5302 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  Once a claim is reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the new and material claims, the veteran was 
provided VCAA notice in June 2006, after the initial 
adjudication of his claims in the January 2004 rating 
decision at issue.  However, the RO readjudicated the claims 
and sent the veteran a supplemental statement of the case 
(SSOC) in March 2007, following the VCAA notice compliance 
action.  He was provided every opportunity to submit evidence 
and argument in support of his claims, and to respond to the 
notice.  In May 2007, the veteran's representative stated 
that they had no further evidence to submit.  Therefore, 
there is no prejudice to the veteran because his claims were 
readjudicated by the RO after appropriate VCAA notice was 
provided.  See Pelegrini II; Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Regarding the increased rating claims, the veteran was 
provided notice of the VCAA in June 2003, prior to the 
initial adjudication of his claims in the January 2004 rating 
decision at issue.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, both letters advised the 
veteran to provide VA with any information or evidence he had 
pertaining to his claims.  This satisfies the fourth 
"element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2007, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

In another recent precedent case, Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006), the Court held that in providing a 
claimant with notice of the legal requirement of "new" and 
"material" evidence as the pre-requisite for reopening a 
previously denied claim, the content of the VCAA notice 
issued must inform him of the "unique character of evidence 
that must be presented" in order to reopen the denied claim 
in that specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.

Here, the June 2006 VCAA letter informed the veteran that to 
qualify as "new," the evidence must be in existence and be 
submitted to VA for the first time.  In addition, the letter 
correctly informed the veteran of the type of evidence he 
would need to submit that would constitute "material" 
evidence.  Specifically, the letter stated: "In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied."  
The letter went on to state that the reason the claims were 
denied previously was the evidence "fails to link your neck 
condition and hearing condition to military service."  

Based on the above, the Board finds that the veteran has 
received a sufficient explanation of what evidence must be 
submitted to reopen his claims, consistent with the holding 
in Kent as to the requirement for comprehensive notice 
regarding the criteria for what constitutes new and material 
evidence.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cervical 
spine disability.  

Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted on a presumptive basis for certain disabilities, 
including sensorineural hearing loss and arthritis, when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006 and 2007).  Pursuant to 38 U.S.C.A. § 
5108 (West 2002), however, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to the claim.

There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The veteran filed his claims to 
reopen in June 2003, subsequent to this delimiting date.  So 
the current version of this law, set forth in the following 
paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

I.  Hearing Loss

In a December 1971 rating decision, service connection was 
denied for bilateral hearing loss.  The veteran did not 
perfect an appeal of this decision.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In January 1999, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
The evidence of record at that time included service medical 
records, reports of VA examinations dated between 1969 and 
1998, and private and VA medical records dated between 1969 
and 1998, including an August 1998 statement from Dr. K.W. 
wherein it was noted that the veteran had high-frequency 
sensorineural hearing loss which resulted from a combination 
of noise exposures over many years including working in a 
mill since the late eighties.  The basis of the RO decision 
was that although the medical evidence showed the veteran had 
bilateral hearing loss, it failed to show that hearing loss 
was incurred in service or manifested to a compensable degree 
within the one-year presumptive period following discharge 
from service.  The veteran did not file an appeal; hence, 
that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 20.1103.

The veteran filed his petition to reopen in June 2003.  

Since the January 1999 rating decision numerous pieces of 
evidence have been associated with the claims file, including 
private and VA medical records dated between 2001 and 2004, 
reports of VA examinations conducted in 2003 and 2006, and 
personal hearing testimony provided in April 2004.  While the 
medical evidence may be considered "new" in that it was not 
of record at the time of the 1999 RO decision, it is not 
"material" because it does not show that the veteran's 
hearing loss is related to his military service.  In fact, a 
vast majority of the evidence pertains to unrelated 
conditions, not the veteran's hearing loss.  An August 2003 
VA audiology consult shows that the veteran continued to 
complain of hearing loss.  He reported a 15-year history of 
work-related noise exposure after service in a steel mill 
without enforced hearing protection.  Audiometric testing 
continued to show that the veteran had bilateral hearing 
loss, however, no opinion was provided regarding the etiology 
of the disability.  The Court has held that medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  Subsequent VA medical records 
showing that the veteran has been provided hearings aids are 
likewise not material because they contain no information 
regarding medical nexus.  

The record reflects that the veteran was provided VA 
examinations in October 2003 and September 2006.  A review of 
the examination reports reflects that neither of the 
examinations was conducted with a specific eye towards the 
veteran's hearing loss, but to evaluate unrelated conditions 
namely his service-connected gunshot wound residuals of the 
left chest and left knee, and his low back disability.  
Therefore, these examination reports are not material because 
they do not suggest or otherwise show that the veteran's 
hearing loss is related to his military service.  The newly 
associated private medical record is likewise not material 
because it too does not indicate a relationship between the 
veteran's service and his hearing loss.  This record pertains 
to an unrelated condition - left heart catheterization 
performed in February 2004.  

In addition, the Board notes that insofar as the veteran, 
through his testimony, suggests a relationship between his 
currently diagnosed hearing loss and service, his statements 
are insufficient to support the claim.  It is now well-
established that a layperson without medical training, such 
as the veteran, is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 38 
C.F.R. § 3.159; Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court noted "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

Based on the above reasons, the Board finds that the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the veteran's attempt 
to reopen his claim of entitlement to service connection for 
hearing loss is unsuccessful.  

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the evidence 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, the veteran should 
produce competent medical evidence which relates his hearing 
loss to his military service.  See 38 U.S.C.A. § 5107(a) [it 
is the responsibility of the claimant to support a claim for 
VA benefits].

II.  Cervical Spine Disability 

In an October 1994 rating decision, service connection was 
denied for "neck condition" as secondary to service-
connected low back disability.  The RO determined that a 
service medical entry of July 1969 of "neck pain resolving" 
reflected a neck problem that was apparently acute in nature 
and cleared leaving no ascertainable residuals.  The veteran 
did not perfect an appeal of this decision.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In February 1999, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for cervical spine 
disability.  The evidence of record at that time included 
service medical records, reports of VA examinations dated 
between 1969 and 1998, and private and VA medical records 
dated between 1969 and 1998, including VA x-rays dated in May 
1996 showing proliferative changes of the cervical spine.  
The basis of the RO decision was that the evidence failed to 
show a chronic neck condition was incurred in service or that 
cervical arthritis manifested to a compensable degree within 
the one-year presumptive period following discharge from 
service.  The veteran did not file an appeal; hence, that 
decision is final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 20.1103.

The additional evidence in this case includes a November 2003 
VA rheumatology consult wherein the veteran reported that on 
occasion his left knee would give out and cause him to fall.  
He indicated that this was the basis for his neck pain.  The 
examiner diagnosed degenerative joint disease and indicated 
that the veteran's cervical spine disability was questionably 
related to trauma.  

The November 2003 VA consult is new and material evidence 
since it suggests a possible etiological relationship between 
the current cervical spine disability and the service-
connected left knee disability.  See 38 C.F.R. § 3.310(a) 
(2007) (which stipulates that a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected).  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (which holds 
that, when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or is the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability existing 
prior to the aggravation).  Accordingly, this claim is 
reopened.  See 38 C.F.R. § 3.156.

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening this claim, 
it ultimately may not be sufficient to permit granting this 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand.

Increased Rating Claims

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Specific schedular criteria will be discussed where 
appropriate below.



Entitlement to an increased (compensable) rating for low back 
strain prior to September 15, 2006. 

Entitlement to an increased disability rating for low back 
strain, currently evaluated as 40 percent disabling.  

In a December 1969 rating decision, the RO granted service 
connection for low back strain and assigned an initial 
noncompensable evaluation (i.e., 0 percent).  The veteran 
filed an increased rating claim in June 2003.  In March 2007, 
the RO increased the disability rating to 40 percent 
effective September 15, 2006, the date of VA examination.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The RO provided the veteran 
with the new regulatory criteria in the August 2004 Statement 
of the Case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board will therefore evaluate his disability under both 
the former and current standards, keeping in mind the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2007); VAOPGCPREC. 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Under former DC 5292, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under former DC 5293, a 10 percent rating is assigned for 
mild intervertebral disc syndrome (IVDS) and a 20 percent 
evaluation is assigned for IVDS with recurring attacks.  A 40 
percent evaluation is assigned for severe IVDS with recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2003).

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, IVDS is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
6 weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the post appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293 
(September 23, 2002).

Under former DC 5295, lumbosacral strain is rated 10 percent 
disabling when there is characteristic pain on motion and 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2003).

Under the revised criteria, effective September 26, 2003, a 
general rating formula for diseases and injuries of the spine 
will provide that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

Under the new criteria, IVDS (preoperatively or 
postoperatively) is to be evaluated using the same criteria 
as under DC 5293 (evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations).  The DC has 
simply been renumbered from 5293 to 5243.  

38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

Analysis

I.  Compensable rating prior to September 15, 2006.

VA examination in October 2003 revealed lumbar flexion of 60 
degrees with extension to 10 degrees; lateral flexion and 
rotation were to 30 degrees.  There was pain diffusely about 
the low back on forward flexion.  There was no palpable 
muscle spasm and no specific tender trigger points.  X-ray 
revealed normal intervertebral disc spaces with no evidence 
of significant abnormality.  The diagnosis was mechanical low 
back pain.  

In reviewing the evidence of record, the Board finds that the 
veteran's disability picture approximates the criteria for a 
20 percent evaluation under the former DC 5292.  In so 
deciding, the Board notes that the October 2003 VA 
examination revealed that the veteran had a one-third 
limitation of motion in forward flexion and a two-third 
limitation in extension.  He also had diffuse pain about the 
low back with forward flexion.  When considering these 
findings in connection with 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), and when 
considering the veteran's long-standing complaints of back 
pain as demonstrated on the several private and VA treatment 
records in the claims file, the Board finds that a rating of 
20 percent is warranted under the former DC 5292 for moderate 
limitation of motion of the lumbar spine - for the period 
prior to September 15, 2006.  The Board notes that the 
evidence also satisfies the criteria for a 20 percent rating 
under the current criteria - forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  

The Board finds, however, that the requirements are not met 
for a rating higher than 20 percent under former DC 5292.  
The evidence clearly does not reflect severe limitation of 
motion of the lumbar spine.  While the October 2003 VA 
examination noted limitation in forward flexion and 
extension, range of motion in lateral flexion and rotation 
was normal (30 degrees).  

The Board realizes an even higher (i.e., 40 percent) rating 
is available under the former DC 5293 [for IVDS].  But this 
diagnostic code requires evidence of primarily neurological 
symptoms.  And, here, the presence of such symptoms is not 
supported by the objective medical evidence of record.  The 
October 2003 VA examination did not document any neurological 
impairment in the lower extremities.  So absent any 
objectively confirmed neurological symptoms, rating the low 
back disability under the former DC 5293 would be 
inappropriate.

The Board further notes that the evidence has not shown 
listing of the whole spine to the opposite side, marked 
limitation of forward bending, loss of lateral motion, or 
abnormal mobility on forced motion.  Consequently, a higher 
rating is not warranted under the former DC 5295 either.

Under the new criteria, a 40 percent rating requires forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  The October 2003 VA examination showed that the 
veteran was able to forward flex his lower back to 60 
degrees.  So it is clear his spine is not restricted to 30 
degrees or less of forward flexion.  

And as for ankylosis, it is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his lower back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  But as already explained, no 
neurological symptomatology has been identified.  Because 
there is no medical evidence indicating the veteran has any 
neurological symptoms associated with his service-connected 
low back strain, a separate rating cannot be assigned for 
this.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (complained of symptoms must be shown by competent 
medical evidence to be part and parcel of service-connected 
disability).

Under these circumstances, the Board finds no basis exists 
under either the former or current criteria for the 
assignment of a schedular rating higher than 20 percent for 
the veteran's service-connected low back strain for the 
period prior to September 15, 2006.

II.  Higher than 40 percent from September 15, 2006 onward.

VA examination in September 2006 revealed range of motion of 
the veteran's low back as forward flexion to 20 degrees, 
extension to 5 degrees, lateral flexion to 15 degrees in each 
direction and rotation to 30 degrees in each direction.  
There was objective evidence of painful motion and paraspinal 
muscle spasm as well as tenderness to palpation over the 
lumbar spinous processes.  Neuromuscular examination 
demonstrated 5/5 strength for the hip flexors, quadriceps, 
hamstrings, "tib" and gastrocsoleus, and extensor hallucis 
longus (EHL).  Sensation was intact to light touch and 
pinprick in the dermatomes of L2 through S1.  Repeated 
examination of his low back revealed an increase in pain, 
fatigue, weakness and lack of endurance.  X-ray revealed mild 
to moderate disc height loss mostly involving L4-L5 with 
associated facet arthrosis.  

Initially, the Board notes that a higher rating is not 
warranted for the veteran's service-connected low back 
disability under DCs 5292 or 5295 - in effect prior to 
September 2003.  40 percent is the maximum rating available 
for limitation of motion of the lumbar spine- even if severe, 
under the former DC 5292.  Likewise, 40 percent is the 
maximum rating available for lumbosacral strain under the 
former DC 5295, even assuming the veteran has severe strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

As there are no neurological symptoms shown to be associated 
with the service-connected low back disability, a 60 percent 
rating under the old DC 5293 is not warranted.  As mentioned, 
a 60 percent rating under former Code 5293 requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  The 
current evidence does not show the service-connected low back 
disability results in such neurological impairment.  In fact, 
the September 2006 VA examination revealed no neurological 
deficits at all.  

Given this fact, the Board finds that a rating under the 
revised, interim, and current criteria for IVDS is not 
warranted, notwithstanding the veteran's report of flare-ups 
of low back pain requiring bed rest for approximately 12 
hours approximately once a month.  See September 2006 VA 
examination, page 2.  The Board notes that the veteran 
admitted that he had not had any physician specifically 
describe bed rest.  Id.

Under the revised criteria that became effective in September 
2003, to meet the standards for the next higher 50 percent 
rating under the general formula, the evidence must show, or 
more nearly reflect, unfavorable ankylosis of the entire 
thoracolumbar spine.  Because the veteran is able to move his 
low back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.

The 2003 revision also requires evaluating associated 
neurologic abnormalities separately.  But, as explained, the 
medical evidence does not show any neurologic abnormalities 
(related to the low back disability) to rate separately.

The Board has considered, as well, the DeLuca factors 
regarding pain on use but finds they are inapplicable to the 
present claim because the DeLuca standards do not apply when 
a veteran is at the maximum for limitation of motion (former 
DC 5292) and where a higher evaluation is based on ankylosis, 
such as the case here.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).

In conclusion, for the reasons and bases discussed, the Board 
finds that the criteria are not met for a rating higher than 
40 percent for the low back disability since the 
preponderance of the evidence is against the claim, in turn 
meaning the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Entitlement to an increased disability rating for gunshot 
wound residuals of the left knee with pain, scars and 
arthritis, currently evaluated as 20 percent disabling.  

Service records show that on August 11, 1967 the veteran was 
hit by 50 caliber machine gun fire while in Vietnam.  He was 
struck in the left chest, left upper arm and left knee.  The 
wounds were debrided.  No nerve or artery involvement was 
found.  Six days later, the veteran was taken to surgery at 
which time delayed primary closure of his wounds was 
performed.  There was a deep left lateral chest wound, 
extending into the muscle of the latissimus dorsi, which was 
drained.  There was another going above the knee 
transversely, then coursing down the medial aspect of the 
knee without the involvement of the joints, base or patella 
bursa.  There was also a small wound on the inner aspect of 
the left upper arm.  All wounds were relatively clean.  They 
were thoroughly cleaned with Saline, superficially debrided 
and closed.  Postoperatively, the veteran developed effusion 
of his left knee and stiffness.  He began working in physical 
therapy and at time of discharge he could extend the knee out 
to just short of 3 percent less than 180.  Flexion was not 
good, but it was felt that this would improve with time.  He 
was discharged with a 6-month profile.  

In December 1969, the RO granted service connection for 
gunshot wound residuals of the left knee with pain, scars and 
arthritis and assigned a 10 percent rating.  In May 1997, the 
disability rating was increased  to 20 percent.  The veteran 
filed an increased rating claim in June 2003.  

Specific rating criteria

The veteran's left knee disability is evaluated as 20 percent 
disabling under DC 5010.  The Rating Schedule provides that 
traumatic and degenerative arthritis, substantiated by X-ray 
findings, is rated on the basis of limitation of motion of 
the affected joint or joints involved.  38 C.F.R. §§ 4.71a, 
DCs 5003, 5010 (2007).

Under DC 5260 (limitation of flexion of the leg), a 20 
percent rating is warranted for flexion limited to 30 
degrees, and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2007).  

Under DC 5261 (limitation of extension of the leg), a 20 
percent evaluation is warranted for extension limited to 15 
degrees, a 30 percent evaluation is warranted for extension 
limited to 20 degrees, a 40 percent evaluation is warranted 
for extension limited to 30 degrees, and a 50 percent rating 
is warranted for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261 (2007).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2007).

Under DC 5257, a 20 percent disability rating is warranted 
for moderate recurrent subluxation or lateral instability; 
and a 30 percent disability rating is assigned for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257 (2007).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2007).

Analysis

The currently assigned 20 percent rating contemplates x-ray 
evidence of arthritis under DC 5003.  In essence, in order 
for a disability rating higher than the currently assigned 20 
percent to be awarded, limitation of motion of the left knee 
which approximates the 30 percent level under DC 5260 or 5261 
must be demonstrated.

Upon review of the medical evidence of record, the Board 
finds that the veteran's left knee disability does not 
warrant a rating higher than 20 percent.  The October 2003 VA 
examination indicated that during range of motion testing 
there was "halting" left knee range of motion with 
complaint of pain diffusely about the knee; however, there 
were no exact measurements in degrees provided for extension 
and flexion.  As such, this examination is inadequate for 
rating purposes.  The Board notes, however, that the VA 
examiner reported that passively, the veteran could range the 
left knee fully.  The veteran was examined by VA again in 
September 2006.  At this time, range of motion of the left 
knee was 0 to 120 degrees, which represents only slight 
limitation of motion.  Neither the 2003 or 2006 examinations 
show flexion limited to 15 degrees or less, the requirement 
for a 30 percent rating under DC 5260.  Likewise, the 
examinations do not show extension limited to 20 degrees or 
less, the requirement for at least a 30 percent rating under 
DC 5261.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the veteran a higher evaluation - based on the extent 
of his pain and/or painful motion, etc.  But the September 
2006 VA examiner stated that while there was an increase in 
pain, fatigue, weakness and lack of endurance with repeated 
testing of the left knee, there was no decrease in knee range 
of motion.  Therefore, there is no any additional functional 
loss attributable to the increased pain, fatigue, weakness, 
or lack of endurance.  In view of the current range of motion 
findings and the veteran's complaints, the Board finds that 
any related functional impairment is included in the current 
rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(Functional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded).

Additionally, the medical evidence does not show recurrent 
subluxation or instability of the knees.  The October 2003 VA 
examination indicated that left knee ligaments were stable 
and that Lachman test was negative.  The September 2006 VA 
examination similarly indicated that medial and lateral 
collateral ligaments were stable in neutral and in 30 degrees 
of flexion.  Anterior and posterior cruciate ligaments were 
also normal.  In the absence of instability of the knee, 
separate compensable ratings for instability under DC 5257 
are clearly not warranted.  See VAOPGCPREC 23-97 and 9-98.

Further, separate ratings under 38 C.F.R. § 4.71a, DCs 5260 
and 5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04.  In this 
case, the 2006 VA examination shows that neither the 
veteran's left knee flexion or extension is limited to the 
extent necessary to meet the criteria for separate 
compensable ratings.  38 C.F.R. § 4.71, Plate II, DCs 5260, 
5261.  Additionally, to assign two, separate compensable 
ratings solely based on painful motion under two separate 
diagnostic codes (i.e., under DCs 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.

The Board has also considered whether a separate rating for 
the left knee scar is warranted.  Under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2007); see 
also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2007); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A 10 percent rating is warranted for superficial, unstable 
scars.  See 38 C.F.R. § 4.118, DC 7803 (2007).  Also, a 10 
percent rating is warranted for superficial scars that are 
painful on examination.  See 38 C.F.R. § 4.118, DC 7804 
(2007).

Under DC 7805, scars may also be evaluated on the basis of 
any related limitation of function of the body part that they 
affect.  38 C.F.R. § 4.118, DC 7805 (2007).

In this case, the October 2003 VA examination noted a 16 cm 
scar going from the superior knee towards the medial aspect; 
however, the scar was nontender to palpation and adequately 
stretched to permit normal tissue range of motion and joint 
function.  The 2006 VA examination stated that the left knee 
scar was nontender, not hypertrophic or contracted and did 
not restrict knee range of motion.  Therefore, a separate 
rating under either DC 7803, 7804 or 7805 is not warranted.

For these reasons, the claim for a higher rating for the left 
knee disability must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, this doctrine is 
not applicable in the current appeal.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Entitlement to a disability rating higher than 30 percent for 
gunshot wound residuals of MG II, left chest, shoulder and 
arms with pain and scars prior to September 15, 2006.  

Entitlement to an increased disability rating for gunshot 
wound residuals of MG II, left chest, shoulder and arms with 
pain and scars, currently evaluated as 40 percent disabling.  

A description of the initial gunshot wound has been provided 
above and will not be repeated.  

In December 1969, the RO granted service connection for 
gunshot wound residuals of MG II, left chest, left shoulder 
and left arm with scars and assigned a 30 percent rating.  
The veteran filed an increased rating claim in June 2003.  In 
March 2007, the RO increased the disability rating to 40 
percent effective September 15, 2006, the date of VA 
examination.  

Specific rating criteria

The residuals of the gunshot wound of the left chest, left 
shoulder and left arm are rated in accordance with 38 C.F.R. 
§ 4.73, DC 5302.  It is important to note that the veteran is 
left handed (his major upper extremity; see, e.g. report of 
VA examination, performed in November 1969), and thus, his 
left chest, shoulder and arm are part of his major upper 
extremity.  The major and minor upper extremities are often 
rated differently.  Under DC 5302, a 30 percent rating is 
warranted for moderately severe impairment of the extrinsic 
muscles of the minor shoulder girdle, MG II.  A 40 percent 
rating is warranted for severe impairment.

In evaluating muscle injuries from gunshot wounds or other 
trauma consideration is given to the history and complaints 
associated with the particular injury, as well as the current 
objective findings.  38 C.F.R. § 4.56 (2007).  Such factors, 
however, are only guidelines which are to be considered with 
all evidence in the individual case.  Robertson v. Brown, 5 
Vet. App. 70 (1993).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The provisions of 38 C.F.R. § 4.56 also provide guidance in 
classifying the degree of muscle injuries.  Moderately-severe 
disability of the muscles is caused by a through and through 
or deep penetrating wound by a small high-velocity missile or 
large low-velocity missile, with resultant debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaints are 
demonstrated by service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings include entrance and, if present, exit 
scars indicating the track of the missile through one or more 
muscle groups and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability results from a through and through 
or deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring.  In such cases, the 
history of the injury is substantiated by service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound and a record of 
consistent complaints of the cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area.  The 
muscles may swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements, 
compared with the corresponding muscles of the uninjured 
side, indicate severe impairment of function.  Other signs of 
severe muscle disability, if present, are x-ray evidence of 
minute, multiple, scattered foreign bodies, adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering an area where bone is normally protected 
by muscle.  Severe muscle disability may also be shown by 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests, visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Under DC 5201, a 30 percent rating is warranted for 
limitation of motion of the major arm when that motion is 
limited to midway between the side and shoulder level.  A 40 
percent evaluation requires that motion be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2007). 

Normal range of motion for the shoulder from 0 degrees of 
flexion (forward elevation) to 180 degrees of flexion, from 0 
degrees of abduction to 180 degrees of abduction, from 0 
degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I 
(2007).

Analysis

I.  Higher than 30 percent prior to September 15, 2006.

On VA muscles examination in October 2003, the veteran was 
able to perform all of the shoulder and arm motions involving 
these muscles.  The strength was good.  The examiner noted 
that the veteran's effort was less than expected.  The 
diagnosis was muscle tissue traumatic injury with functional 
capacity.  

An addendum noted traumatic scars of the left chest area and 
left shoulder and arm.  The scars were all nontender to 
palpation and all adequately stretched to permit normal 
tissue range of motion and joint functions.  None of the 
scars noted were keloidal types.  

VA orthopedic examination in October 2003 revealed left 
shoulder range of motion of 0-170 degrees with complaint of 
pain in the left chest area and in the triceps area of the 
posterior upper arm with movements.  Shoulder abduction was 
0-170 degrees.  He had normal muscle definition with no 
atrophy noted.  X-rays of the left shoulder and humerus were 
normal.  The diagnosis was left shoulder myofascial pain.  

Upon review of the evidence, the Board finds that the veteran 
is not entitled to a rating higher than 30 percent for the 
period prior to September 15, 2006.  The objective medical 
findings, as reported above, clearly do not reflect severe 
muscle disability.  In fact, the October 2003 VA examiner 
reported that the veteran was able to perform all required 
motions of his left shoulder and arm and that his strength 
was good.  

The Board has also considered whether it would be more 
beneficial for the veteran to have his service-connected 
disability rated under DC 5201 based on limitation of motion 
of the arm rather than DC 5302, which is the DC that 
compensates based on the extent of muscle damage.  (Of 
course, separate ratings under both sets of rating criteria 
cannot be assigned because such action would violate VA's 
prohibition against pyramiding, 38 C.F.R. § 4.14.)  However, 
the Board has determined that a higher rating under this code 
is not warranted.  That is, the evidence does not show that 
the veteran's left arm motion is limited to 25 degrees from 
the side.  The October 2003 VA examination revealed that the 
veteran was able to abduct his left shoulder to 170 degrees 
or 10 degrees from normal.  

The Board notes that separate ratings for traumatic scars are 
also not warranted.  See Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  The October 2003 addendum indicated that 
traumatic scars of the left chest area, left shoulder, and 
left arm were nontender and did not affect tissue range of 
motion and joint functions.  See 38 C.F.R. § 4.118, DCs 7803, 
7804, 7805.

For these reasons, the claim for a rating in excess of 30 
percent for gunshot wound residuals of MG II, left chest, 
shoulder and arms with pain and scars prior to September 15, 
2006, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, this doctrine is not applicable 
in the current appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In the August 2004 SOC, the RO considered whether the matter 
warranted referral for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b) (2007).  As such, the Board 
will also consider the provisions of 38 C.F.R. 3.321(b)(1) in 
connection with the issue on appeal.  See Bagwell v. Brown, 9 
Vet. App. 157 (1996) [the question of an extraschedular 
rating is a component of the appellant's claim for an 
increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that his disability creates an 
exceptional or unusual disability picture.  His contention is 
namely that he is entitled to a higher disability rating.

The record does not show that the veteran has required 
frequent hospitalizations for his gunshot wound residuals of 
MG II.  Indeed, since the initial injury, it does not appear 
from the record that he has ever been hospitalized due to the 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability 
(i.e., beyond that already contemplated in the assigned 
evaluation).  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

II.  Higher than 40 percent prior to September 15, 2006.  

The Board notes that the current 40 percent rating is the 
maximum scheduler rating for residuals of a gunshot wound to 
MG II under DC 5302, for severe muscle damage.

The Board has considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  

In this regard, the Board notes that 40 percent is also the 
maximum evaluation for limitation of motion of the arm under 
DC 5201.  The evidence does not reflect that the left 
shoulder is ankylosed to any degree.  In fact, the September 
2006 VA examination indicated that the veteran was able to 
abduct the left shoulder to 125 degrees.  Accordingly, a 
schedular rating under DC 5200 (ankylosis of the 
scapulohumeral articulation) is not appropriate.   

The Board recognizes that, upon VA examination in September 
2006, the veteran was noted to have a 1 cm scar along the 
left posterior chest wall and a large 10 cm scar along the 
left inferior aspect of the axilla.  However, the examiner 
indicated that the scars were not hypertrophic or severely 
contracted and that they did not limit the shoulder range of 
motion or chest excursion on deep inspiration.  There was 
also no pain or tenderness along the scars on palpation.  As 
the scars in question are asymptomatic, the Board finds that 
the veteran is not entitled to a separate evaluation under 
the diagnostic codes pertaining to scars.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Further, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, 
where a veteran is in receipt of the maximum rating for 
limitation of motion of a joint, as in this case, the DeLuca 
provisions do not apply.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  The veteran's current 40 percent evaluation is 
the maximum rating for loss of motion of the shoulder or arm.  
Since there is no applicable diagnostic code that provides an 
evaluation in excess of 40 percent for limitation of motion 
of a dominant arm, 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable.

As the preponderance of the evidence is against the claim for 
a rating in excess of 40 percent for residuals of a gunshot 
wound to MG II, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As discussed above, there is not shown to be evidence of 
marked interference with employment or frequent periods of 
hospitalization due to the disability such as to trigger 
consideration of the extraschedular provisions.  The Board 
notes that there is nothing in the current evidence of record 
to indicate that the disability has caused impairment with 
employment over and above that contemplated in the assigned 
40 percent schedular rating.  See 38 C.F.R. § 3.321(b) (2007) 
[extraschedular rating criteria].  

The Board notes in passing that the RO has not adjudicated 
the matter of an extraschedular rating in regards to the 
other increased rating issues on appeal.  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating regarding 
these issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In the event the veteran believes consideration of an 
extraschedular rating for any of his service-connected 
disabilities is in order because it presents an exceptional 
or unusual disability picture, he may raise this matter with 
the RO.




ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.  The claim remains denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for cervical spine 
disability is reopened; to that extent only, the appeal is 
granted.

A 20 percent rating for low back strain, prior to September 
15, 2006, is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.   

Entitlement to a rating in excess of 40 percent for low back 
strain, from September 15, 2006, is denied.  

Entitlement to a rating in excess of 30 percent for gunshot 
wound residuals of MG II, left chest, shoulder and arm with 
pain and scars, prior to September 15, 2006, is denied.  

Entitlement to a rating in excess of 40 percent for gunshot 
wound residuals of MG II, left chest, shoulder and arm with 
pain and scars, from September 15, 2006, is denied.  




REMAND

Reasons for remand

Entitlement to service connection for cervical spine 
disability.  

Having reopened the claim of service connection for cervical 
spine disability, VA has a duty to assist the veteran in the 
development of evidence pertinent to this claim under 38 
U.S.C.A. § 5107(b) (West 2002).

As previously noted, the evidence includes a November 2003 VA 
rheumatology consult wherein the veteran reported that on 
occasion his left knee would give out and cause him to fall.  
He indicated that this was the basis for his neck pain.  The 
examiner diagnosed degenerative joint disease and indicated 
that the veteran's cervical spine disability was questionably 
related to trauma.  This suggests a possible etiological 
relationship between the current cervical spine disability 
and the service-connected left knee disability.  

The Court has indicated what supporting evidence is required 
for secondary service connection when the proximate cause of 
a second disability is distanced from a service-connected 
disability by an intercurrent event.  First, the veteran must 
submit supporting lay or medical evidence that his service-
connected disability caused the intercurrent event that is 
alleged to have caused the disability at issue.  The veteran, 
through his remarks documented on the November 2003 VA 
consult, has done so in the instant claim.  Second, he must 
submit medical evidence that the intercurrent event caused 
the disability for which he claims secondary service-
connection.  See Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The second question goes to medical causation, and 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In light of the comment by the November 2003 VA examiner - 
that the cervical spine disability was questionably related 
to trauma -  the Board believes a nexus opinion should be 
obtained to address whether the veteran's left knee 
disability could have caused a fall which led to the cervical 
spine disability.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2003) [medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Entitlement to TDIU.

The provisions of 38 C.F.R. § 4.16(a) allow for an award of a 
total disability rating for compensation where the schedular 
rating is less than 100 percent, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall beat least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See also 
38 C.F.R. §§ 3.340. 3.341, 4.15 (2007).

In determining whether the appellant is entitled to a TDIU, 
neither his non-service-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

At present, the veteran is service-connected for low back 
strain (rated 40 percent disabling), residuals of gunshot 
wound, MG II (rated 40 percent disabling), residuals of 
gunshot wound of the left knee (rated 20 percent disabling), 
hypertension (rated 10 percent disabling), rhinitis (rated 10 
percent disabling) and lower lip scar (rated 0 percent 
disabling).  The combined disability rating is 80 percent.  
So he at least meets the threshold minimum percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a).

Notwithstanding, the evidence is unclear as to whether the 
veteran is actually unemployable due to his service-connected 
disabilities.  The Board acknowledges the September 2006 VA 
examiner's statement that "the [veteran] does have 
significant subjective and objective pain in the left 
shoulder, left knee and low back.  These have forced the 
patient to retire from gainful employment in 2003."  
However, it is unclear whether this is tantamount to saying 
he is unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  In this regard, the Board notes that during the 
October 2003 VA orthopedic examination, the veteran stated 
that he had retired from his job of 15 years secondary to 
tension at work and chronic pain.  

A medical opinion is needed to assist in determining whether 
the veteran is unemployable - and therefore entitled to a 
TDIU - if only the impairment attributable to his service-
connected disabilities is considered.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the cervical spine 
disability.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of his cervical spine 
disability.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination. All 
indicated tests and studies should be 
performed.  The examiner should express 
an opinion as to whether it is as least 
as likely as not that any identified 
cervical spine disability was caused by 
a fall due to the veteran's service-
connected left knee disability (gunshot 
wound residuals of the left knee with 
pain, scars and arthritis).  If the 
reviewer cannot render an opinion 
without resorting to speculation, this 
should be stated.  

The examiner should also indicate 
whether the veteran is unemployable due 
solely to his service-connected 
disabilities.  The rationale for any 
opinion expressed must be provided.

3.  Adjudicate the issues of 
entitlement to service connection for 
cervical spine disability and TDIU, to 
include consideration of all recently 
submitted evidence.  If the outcome is 
unfavorable to the veteran, the veteran 
and his representative should be issued 
a SSOC.  Thereafter, the case should be 
returned to the Board for further 
appellate review, after all appropriate 
due process considerations have been 
satisfied.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


